Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	This is in response to the communication filed on 06/06/2022. Claims 1-11 were pending in the application. Claims 1-4 and 7-11 have been allowed. Claim 5-6 are cancelled. Claim 1 and 10-11 are independent claims. 

Continued Examination
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
EXAMINERS REASONS FOR ALLOWANCE
4. 	Claims 1-4 and 7-11 are allowed. The following is an examiner’s statement of reasons for allowance. 
5. 	The prior art of record Himura (US Patent Application Publication No. 2019/0354966 A1) teaches a distributed ledger system constituted by a plurality of distributed ledger subsystems, wherein each of the distributed ledger subsystems includes a sub-ledger that holds ledger data shared in the distributed ledger subsystems, and a smart contract that interlocks between the distributed ledger subsystems having a common sub-ledger to perform a transaction processing related to an input and output of the ledger data, transmits a transaction request targeted for ledger data of another sub-ledger different from the common sub-ledger managed by another distributed ledger subsystem to another distributed ledger subsystem having the common sub-ledger by receiving a predetermined transaction request from a predetermined device and executing the smart contract. 

6. 	The prior art of record Resch (US Patent Application Publication No. 2020/0213117 A1) teaches a distributed ledger represented by a blockchain with a distributed storage network (DSN) begins by sending a proof of existence request to the DSN, the proof of existence request including an object name, an object version, a start time and an end time. The method continues by reading the object metadata for the sent object name. The method continues by checking a revision history from object metadata associated with the sent object name to ensure the object existed by the start time through the end time with no deletions.

7. 	But none of the reference mentioned above teaches “including a peripheral component management table for managing a peripheral component that stores back up data,” and “the processor unit, executes information deletion processing to delete from the storage device, information relating to the first distributed ledger; when executing the information deletion processing of the information relating to the first distributed ledger, the processor generates an operational log indicating execution state of processing steps of the information deletion processing, and transmits the operational log indicating the execution state of the processing steps of the information deletion processing to be managed by another distributed ledger device that manages the first distributed ledger”.

8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/WASIKA NIPA/Primary Examiner, Art Unit 2433